COURT OF CHANCERY
                                       OF THE
                                 STATE OF DELAWARE
Sam Glasscock III                                                             CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                     34 The Circle
                                                                           GEORGETOWN, DELAWARE 19947
                                                                                        AND
                                                                          NEW CASTLE COUNTY COURTHOUSE
                                                                         500 NORTH KING STREET, SUITE 11400
                                                                          WILMINGTON, DELAWARE 19980-3734




                           Date Submitted: November 8, 2021
                           Date Decided: November 18, 2021


Richard A. Forsten, Esquire                Max Walton, Esquire
Saul Ewing LLP                             Connolly Gallagher LLP
1201 Market Street, Suite 2300             1201 N. Market Street, 20th Floor
Wilmington, DE 19801                       Wilmington, DE 19801


         RE: Ocean Bay Mart, Inc. v. The City of Rehoboth Beach, Delaware
             C.A. No. 2019-0467-SG

Dear Counsel:

         Following post-trial briefing in this matter, I issued a Memorandum Opinion

on October 13, 2021, concluding that the Plaintiff, Ocean Bay Mart, Inc., had not

secured vested rights (the “Opinion”). 1         The Plaintiff submitted a Motion for

Reargument on October 20, 2021 (the “Motion”), 2 which was opposed by the City

of Rehoboth Beach on October 27, 2021.3 Reply briefing was filed November 5,

2021. 4 For the reasons stated below, the Motion is denied.


1
  See generally Ocean Bay Mart v. City of Rehoboth Beach, 2021 WL 4771246 (Del. Ch. Oct.
13, 2021).
2
  See Ocean Bay Mart, Inc.’s Mot. Reargument, Dkt. No. 77 [hereinafter “Mot.”].
3
  See City of Rehoboth Beach’s Br. Opp’n Pl.’s Mot. Reargument, Dkt. No. 79.
4
  See Reply Pl. Ocean Bay Mart, Inc. supp. Mot. Re-argument, Dkt. No. 83 [hereinafter “Reply
Br.”].
       A motion for reargument should be granted where the court “has misapplied

the law or misapprehended a fact in such a manner that affects the outcome of the

case.”5 “Where the motion merely rehashes arguments already made by the parties

and considered by the Court when reaching the decision from which reargument is

sought, the motion must be denied.”6

       The applicable law in determining whether a plaintiff has secured vested

rights is a balancing test which necessarily lends itself to fact-finding at the post-

trial stage. The Plaintiff’s Motion advances four bases that purportedly call for

reargument, principally suggesting that I either misapprehended or failed to fully

consider certain facts.7        Other points of concern for the Plaintiff are pure

disagreement about the characterization of the record or the weight applied in

balancing facts.8




5
  Silver Lake v. Urquhart, 1998 WL 157370, at *1 (Del. Ch. Mar. 20, 1998).
6
  Wong v. USES Holding Corp., 2016 WL 1436594, at *1 (Del. Ch. Apr. 5, 2016) (citing Lewis
v. Aronson, 1985 WL 21141, at *2 (Del. Ch. June 7, 1985)).
7
  For instance, the Plaintiff suggests that I overlooked the prior approval of similar condominium
projects. See Reply Br. at 7. I addressed this in the Opinion. See Ocean Bay Mart, 2021 WL
4771246, at *9. The Plaintiff also indicates that the Opinion misunderstood that the
“Newcomb/Sullivan conversation specifically addressed the Table [of Regulations] with respect
to the main/subordinate building issue.” See Reply Br. at 7. The Newcomb/Sullivan
conversation is discussed in detail in the Opinion, ultimately finding that while the email was of
some reliance value to the Plaintiff, it was not sufficient to justify a finding of reasonable
reliance. See Ocean Bay Mart, 2021 WL 4771246, at *10. Whether the conversation
specifically addressed the Table of Regulations does not alter this finding.
8
  See, for example, the argument that “[t]here was nothing ‘obscure’ or ‘opaque’ about the
meeting between Ms. Newcomb and Ms. Sullivan.” See Mot. at 3.
      The Plaintiff has not advanced new arguments or pointed to facts that would

change my overall conclusion but has merely rehashed old arguments previously

presented in its papers and at trial. Its position is that I decided these facts wrongly

in the Opinion. If so, the remedy is via appeal.

      For the forgoing reasons, the Motion is DENIED.



                                        Sincerely,

                                        /s/ Sam Glasscock III
                                        Vice Chancellor


cc: All counsel of record (by File & ServeXpress)